Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. Applicant argues that the newly added limitations of “the first part and the second part are disposed to face each other without contacting each other” overcome the Watanabe reference. The Examiner respectfully disagrees. Examiner has provided below another Examiner’s Figure showing a different “first part” and “second part” which meets this limitation. In the Examiner’s Figure below, the first part (A) and the second part (B) do not contact each other. Therefore, the rejection of claim 1 would be maintained under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2012/0008267 A1)

Regarding claim 21: these limitations would overcome the Watanabe reference but would require further search and consideration before determining patentability.


    PNG
    media_image1.png
    657
    681
    media_image1.png
    Greyscale

Examiner’s Figure (Fig. 2 from Watanabe)

May 26, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835